Name: 2004/584/EC: Commission Decision of 26 July 2004 amending Decision 2001/651/EC establishing the typical process standard deviation of the fat content of butter imported from New Zealand under Article 5 of Regulation (EC) No 1374/98 (notified under document number C(2004) 2962)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  Asia and Oceania;  consumption;  trade;  processed agricultural produce;  tariff policy
 Date Published: 2004-07-31; 2008-11-15

 31.7.2004 EN Official Journal of the European Union L 255/41 COMMISSION DECISION of 26 July 2004 amending Decision 2001/651/EC establishing the typical process standard deviation of the fat content of butter imported from New Zealand under Article 5 of Regulation (EC) No 1374/98 (notified under document number C(2004) 2962) (2004/584/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (2), and in particular Article 40(1) thereof, Whereas: (1) Annex IV to Regulation (EC) No 2535/2001 lays down a procedure for the verification of the fat content of New Zealand butter presented for release into free circulation in the Community under the current access quota specified under quota number 09.4589 of Annex III.A to that Regulation. (2) This procedure is based on statistical principles. An essential element of this procedure is the use of a typical process standard deviation of the fat content of butter made according to a defined specification in a specified production plant and known in advance by the control authorities in Member States where the declaration for release into free circulation in the Community is presented. (3) The identification of the factories and the corresponding typical process standard deviation are contained in the Annex to Commission Decision 2001/651/EC (3). (4) The New Zealand Food Safety Authority, by letter dated 23 April 2004, notified the Commission of new registered factory names. (5) Decision 2001/651/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2001/651/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply to imports of butter in respect of which IMA 1 certificates were issued from the third day following the date of its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Regulation (EC) No 810/2004 (OJ L 149, 30.4.2004, p. 138). (3) OJ L 229, 25.8.2001, p. 24. Decision as amended by Decision 2002/667/EC (OJ L 227, 23.8.2002, p. 51). ANNEX ANNEX Typical process standard deviations of the fat content of butter manufactured in New Zealand and intended for release into free circulation in the European Community under the current access quota provided for under quota number 09.4589 of Annex III.A to Regulation (EC) No 2535/2001 Factory name Registered factory number Specification number Typical process standard deviation Fonterra Ltd Kauri 7172 0905 0,160 Fonterra Ltd Te Awamutu 5572 0081 0,175 0084 0,173 Fonterra Ltd Takaka 4672 0081 0,172 0084 0,172 Westland Cooperative Dairy Co. Ltd 143 0081 0,170 0084 0,170 Fonterra Ltd Whareroa 4772 0081 0,175 0084 0,175